Dismissed and Memorandum Opinion filed April 10, 2008







Dismissed
and Memorandum Opinion filed April 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00334-CV
____________
 
DAVID PIPER and wife, SHARON PIPER, Appellants
 
V.
 
STORAGE TRUST REALTY, INC., and PUBLIC STORAGE, INC., Appellees
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2001-64892
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 11, 2006.  The clerk=s record was filed May 18, 2007. 
Part of the reporter=s record was filed September 21, 2007, and the remainder was
filed on January 7, 2008.  Appellants= brief was therefore due February 6,
2008, but it was not filed.  No motion for extension of time was filed.




Accordingly,
on February 28, 2008, this court issued an order stating that unless appellants
submitted their brief, together with a motion reasonably explaining why the
brief was late, on or before March 31, 2008, the court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
10, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.